Allow me, from the
outset, to extend warm congratulations to you,
Mr. President, on your election to preside over the
fifty-fifth session of the General Assembly. I would
like also to express our appreciation to your
predecessor, Minister Theo-Ben Gurirab, for the able
manner with which he discharged his responsibilities as
President of the fifty-fourth session of the General
Assembly.
I wish also to take this opportunity to express our
sincere appreciation to our Secretary-General, Mr. Kofi
Annan, for all the efforts he has been making to make
the United Nations equally relevant to all of us. I wish,
in particular, to congratulate him on the success of the
Millennium Summit, which we are hopeful will be a
landmark for more meaningful and enhanced
cooperation among nations.
We have indeed been encouraged by the well-
deserved emphasis that was given to Africa and to
Africa's predicament at the Millennium Summit. It is
our hope that the Summit may have helped create
greater determination for cooperation with the peoples
of Africa so that Africa may make real progress in
addressing the challenges of development, peace and
stability.
The problems of Africa are defined by two very
closely related challenges. Africa's development
continues to be arrested by problems of insecurity,
instability and lack of peace. On the other hand, it
appears unrealistic to expect durable peace in Africa
without hope in the future that could be brought about
only by visible indications of possibilities for progress.
In both areas, Africa has not had the necessary
support commensurate with the complexity of the
challenges it has faced. It might be necessary to hasten
to add here that indeed Africa itself might not always
have taken advantage of available opportunities for
making progress, and that we might sometimes have
squandered real opportunities for breaking out of the
vicious cycle of poverty and lack of peace and stability.
While this may be partly true, the significance of
the missed chances that Africa has allowed to pass
should not be exaggerated. It is far from the truth that
Africa has enjoyed sustained, resolute and all-out
support, either in the area of economic development or
in the sphere of peace and security. On the other hand,
it is precisely this type of cooperation that is required
by many in Africa to be able to embark on sustainable
4

economic development and growth. But whether with
respect to debt relief, or to declining terms of trade, or
to all aspects of the challenges of and obstacles to
development, the types of cooperation made available
to our countries have always been limited as well as
entangled with all kinds of conditions which have been
far from helpful.
Like all regions of the world and like all
countries, Africa and African nations should and must
assume primary responsibility for what happens in
Africa in general and in individual African countries.
But at one time or another in their history, most regions
of the world and most countries have had occasions to
rely on international solidarity and cooperation as a
catalyst for creating conditions for development and
stability.
But Africa's fate has been different. For whatever
reason, it has been easier to lose hope with respect to
Africa than to give the continent the benefit of the
doubt; this, even when little has been done to help
Africa address the real challenges it is facing in a
variety of areas.
This is not only in the area of economic
development. We have seen the same thing taking place
with respect to the need for Africa to promote respect
for the rule of law and to create conditions for peace
and stability. Africa is also being marginalized in terms
of the universal applicability of the principles of
international law. It is our hope that Africa will be
judged by the same standard in this regard. Otherwise,
there can be little chance for peace and stability in our
continent.
We say this from experience. There is no
effective substitute, if opportunities are to be created
for the peaceful resolution of situations of crisis in
Africa and for a quick and an appropriate response by
the international community to violations of
international law. Peace can never be promoted through
appeasement of aggression or by creating the
impression that, depending on circumstances, on where
they take place and to whom they happen, some acts of
aggression can be tolerated.
We in Ethiopia have, only a week ago, celebrated
our New Year. We have entered the year 1993 with
confidence that it will be a year of peace and progress.
Our people have made the commitment to resume the
task of economic development with full force, a task
which was rudely interrupted two years ago when our
country became a victim of aggression.
It is also in this spirit that we are proceeding with
full commitment to put behind us the crisis we have
had with Eritrea. Even before the deployment of
peacekeepers, contrary to experience in other places,
the cessation of hostilities has held for months now. We
look forward both to the deployment of the
peacekeepers and to a speedy conclusion of a
comprehensive settlement. All those prepared to
contribute to this effort should rest assured that what
they should expect from Ethiopia, its people and their
Government, is the fullest cooperation. For us,
agreements concluded are made to be respected, not
violated. In any case, what our people wish to be
identified with, fully and with no ambiguity, is
peacemaking, not war-making. We hope that we will
have the opportunity to work for peace and for
economic growth and development.
There are few who need the blessings of peace
more than the people of Ethiopia and of our subregion.
As much as our people refuse to see aggression
rewarded at their expense, they have, on the other
hand, never been wanting in demonstrating full
commitment to peace and legality. Our people will
never jettison this noble tradition.
Ethiopia also takes its responsibility for peace
and stability in our subregion very seriously and in
Africa as a whole. In this regard, we have been
enormously encouraged by the developments with
respect to the peace initiative on Somalia under the
auspices of President Ismail Omar Guelleh of Djibouti.
It is Ethiopia's hope that what has already been
achieved in Djibouti will be built upon and that the
momentum for peace and national reconciliation will
be maintained. We are convinced that if the remaining
problems are handled with realism, wisdom and mutual
accommodation, there is little doubt that the people of
Somalia will very soon be able to put behind them the
10-year nightmare they have faced. I would like,
therefore, to take this opportunity to call on all
concerned to make this newly created opportunity for
peace in Somalia, and for the restoration of the Somali
State, irreversible. The process should not be allowed
to be held hostage by those who may not be prepared
for national reconciliation. Nor should it be endangered
by a failure to be sufficiently accommodating and
5

sufficiently patient. This is what the international
community should encourage.
The opportunity now created in Somalia should
not be allowed to slip away. This could easily happen if
all attention is focused on seeking international
legitimacy rather than internal national reconciliation.
It would indeed be a tragedy and a recipe for further
bloodshed in Somalia if efforts are not made to build
on the peace and stability that have already been
achieved by some regions and parts of Somalia. The
issue of Somaliland, for instance, requires great
sensitivity and a sense of enormous responsibility.
Whatever has been achieved in Djibouti is going to be
tested by how well the peace and stability that some
parts of Somalia have achieved is preserved.
For Ethiopia, and for Somalia's neighbours, these
are critical issues. The formal stand we will be taking
with respect to the evolving situation in Somalia will
depend on how these issues are addressed by those who
now have the chance to affect the destiny of the people
of Somalia. While we wish them well and promise
them our full cooperation, we also ask them to use this
historic opportunity with a full sense of responsibility
and wisdom.
Let me take this opportunity to also state that
Ethiopia, along with its Inter-Government Authority on
Development (IGAD) partners, will continue to do the
maximum possible for peace and national
reconciliation in the Sudan. It has always been our firm
conviction that the Declaration of Principles provides a
just and realistic basis for reaching a settlement on the
crisis in southern Sudan. It is also our view that a
broader national reconciliation in the Sudan can easily
be achieved on the basis of democratic principles and
mutual accommodation. Ethiopia will continue to be
committed to peace in the Sudan on this basis and to
cooperate with all those who have the goodwill to
contribute to peace in our subregion.
Let me reiterate: Ethiopia will do the maximum
possible for peace and durable stability in Africa as a
whole, with the full knowledge that without peace we
in Africa will have little chance to ensure a better
future for our peoples.
Before concluding, I would like to say a few
words on how vital it is that the reform of the Security
Council be completed as speedily as possible. The
reform of the Council is critical for the credibility of
the United Nations and for its increased legitimacy. As
matters stand now, it is only too obvious that not many
believe that the work of the Security Council is
conducted with sufficient transparency. In fact, there is
a growing conviction that the Council is being less and
less representative and more and more distant from the
sentiments of the majority.
This situation, we believe, needs to be rectified.
This can be done in two ways. First, by ensuring that
there is equitable representation of all regions of the
world on the Council. Secondly, it is also important
that the work of the Council be made more open and its
decision-making more transparent. The interests of
peace and security will be better served if the Council
is more transparent and more open to the views of
others, most particularly to the views of those directly
affected by its decisions.
It is our earnest hope that the United Nations will
be more relevant to all in the twenty-first century, and
in equal measure, than it has been in the past 55 years.
This is not an unrealistic objective, but it requires the
commitment of all, big and small.











